  


 HR 6014 ENR: To allow the Administrator of the Federal Aviation Administration to enter into reimbursable agreements for certain airport projects.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 6014 
 
AN ACT 
To allow the Administrator of the Federal Aviation Administration to enter into reimbursable agreements for certain airport projects. 
 
 
1.Reimbursable agreements for certain airport projectsThe Administrator of the Federal Aviation Administration may enter into a reimbursable agreement with a State or local government agency to carry out a project at an airport as to which notice is required under section 77.9 of title 14, Code of Federal Regulations, if the agreement— (1)includes measures for cost-effective completion of such project; and 
(2)would not negatively affect the safety or efficiency of the national airspace system.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 